NOTICE OF ALLOWABILITY

Claims 14-33 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 14 is drawn to a process for the production of a liquid mercapto-terminated polythioethersulfide.  The process involves reaction of (A) at least one compound selected from (i) dimercaptodioxaalkanes (DMDAs) according to the claimed formula, and (ii) glycol di(mercaptocarboxylic acid esters) (GDMEs); (B) at least one dimercaptodialkyl sulfide (DMDS) according to the claimed formula; (C) at least one diepoxide; and (D) at least one branching agent.  The reaction takes place in the presence of a catalyst at temperatures of 0-100°C.  The process further requires a molar ratio (DMDA+GMDE)/DMDS of 1.1-4.0.  Claim 26 is drawn to a mercapto-terminated polythioethersulfide  made by the process of Claim 14.
Independent Claim 27 is drawn to a composition comprising components (A), (B), and (C) described above.  Claim 27 is essentially drawn to the key starting materials used in Claim 14, minus the catalyst and optional branching agent.  Claim 33 is drawn to a liquid mercapto-terminated polythioethersulfide made by reacting the composition of Claim 27 in the presence of a catalyst at a temperature range of 0-100°C.
The product resulting from the process of Claim 14; the product of Claim 26; the product resulting from reaction of the Claim 27 composition; and the product of Claim 33 are expected to include one or both of the following structural units depending on whether DMDA and/or GMDE is used:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The process of Claim 14, the composition of Claim 27, and the products of Claims 26 and 33 are not known in the art.  
Similar products including polyether and polythioether segments are known.  See, for instance, Cerritelli et al. (Biomacromolecules, 2007, vol. 8, p. 1966-1972).  Cerritelli teaches coupling thiol-terminated polythioether and polyether segments according to the following scheme (p. 1968):

    PNG
    media_image3.png
    316
    568
    media_image3.png
    Greyscale

Unlike the claimed invention, Cerritelli’s polyether and polythioether segments are coupled via a disulfide linkage.  The disulfide link between the two blocks is reduction-sensitive and is relied upon to cleave the block copolymer in vivo.  Due to its stability under certain conditions and its reversibility under others, the disulfide bond occupies a 
Shankara (Sulfur Containing Biologically Responsive Polymers Synthesized via Thiol-yne/ene and Thiol-Epoxide Ring Opening Polymerization, 2015) teaches oxidation-responsive poly(beta-hydroxy thioether)s via thiol-epoxide ring opening polymerization.  The process is illustrated in the following scheme (p. 57-58):

    PNG
    media_image4.png
    254
    731
    media_image4.png
    Greyscale

Monomer 5 reads on a DMDA according to the claimed formula where p=0 and n=1.  Monomer 6 reads on a DMDA where p=1 and n=1.  Polymers are formed by reacting these monomers with the diepoxide compound shown above.  While Shankara takes a synthetic approach similar to that of the instant claims, the reference fails to teach a DMDS as required by the claims.  
There is no teaching or suggestion in Shankara to combine a DMDS with a monomer such as product 5 or 6 shown above.  While Cerritelli teaches the use of a DMDS in combination with a DMDA, the two are joined through a disulfide linkage designed to degrade in a reductive environment.  In contrast, Shankara’s polymers are designed to transform to more hydrophilic products in response to oxidative triggers 
Neither the process of Claim 14 nor the products of Claims 26 and 33 would have been either anticipated by nor obvious over the closest prior art for the reasons discussed above.  In addition, one of ordinary skill in the art would have no motivation to form the unique combination of starting materials recited by Claim 27 without some motivation to form a product from such materials.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 14-33 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762